 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:18-MJ-0181-CKD
12                                Plaintiff,           ORDER DISMISSING COMPLAINT
13                         v.
14   LATRYELL JAMES CALDWELL,
     ISMAEL CALDWELL,
15   SOMPHONG XAI VONGSUWAN, and
     TONY THATSANA,
16
                                 Defendants.
17

18                                                  ORDER
19          The United States has moved to dismiss the criminal complaint against defendants Latryell James
20 Caldwell, Ismael Caldwell, Somphong Xai Vongsuwan, and Tony Thatsana, filed on September 19, 2018.

21 The Court, having reviewed the motion, finds that the motion is made in good faith. See United States v.

22 Wallace, 848 F.2d 1464, 1468 (9th Cir. 1988); see also Fed. R. Crim. P. 48(a). Accordingly, the Court

23 orders that the complaint be dismissed without prejudice. The Clerk of the Court is further directed to

24 close this case.

25          SO ORDERED.
26 Dated: October 5, 2018

27

28

      [PROPOSED] ORDER DISMISSING COMPLAINT             1
